Orders, Supreme Court, New York County, entered on August 26, 1975 (two short-form orders), and November 21, 1975 (one long-form order), unanimously affirmed. Respondent shall recover of appellants one bill of $60 costs and disbursements of these appeals. Defendants’ motions for summary judgment were properly denied, and we affirm for reasons stated at Special Term. There are, indeed, triable issues of fact in this case. The first is whether plaintiff is a public figure, to wit, Amelia Earhart, a suggestion plaintiff vigorously disputes. If she is not Amelia Earhart, she is not a person involved in a matter of public interest and, therefore, ordinary principles of the law of defamation would apply. If she is Amelia Earhart, the rules enunciated in New York Times Co. v Sullivan (376 US 254), Rosenbloom v Metromedia (403 US 29) and Chapadeau v Utica Observer-Dispatch (38 NY2d 196) would apply, and even then there is still a factual issue whether defendant in its presentation of plaintiff as Amelia Earhart, acted in (p 199) "a grossly irresponsible manner without due consideration for the standards of information gathering and dissemination ordinarily followed by responsible parties.” Concur—Stevens, P. J., Markewich, Kupferman, Birns and Capozzoli, JJ.